Name: 2006/397/EC: Decision of the European Parliament and of the Council of 27 April 2006 on the mobilisation of the EU Solidarity Fund according to point 3 of the Interinstitutional Agreement of 7 November 2002 between the European Parliament, the Council and the Commission on the financing of the European Union Solidarity Fund supplementing the Interinstitutional Agreement of 6 May 1999 on budgetary discipline and improvement of the budgetary procedure
 Type: Decision
 Subject Matter: Europe;  EU finance;  deterioration of the environment;  cooperation policy;  budget
 Date Published: 2006-06-08; 2007-05-08

 8.6.2006 EN Official Journal of the European Union L 154/20 DECISION OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 27 April 2006 on the mobilisation of the EU Solidarity Fund according to point 3 of the Interinstitutional Agreement of 7 November 2002 between the European Parliament, the Council and the Commission on the financing of the European Union Solidarity Fund supplementing the Interinstitutional Agreement of 6 May 1999 on budgetary discipline and improvement of the budgetary procedure (2006/397/EC) THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Interinstitutional Agreement of 7 November 2002 between the European Parliament, the Council and the Commission on the financing of the European Union Solidarity Fund supplementing the Interinstitutional Agreement of 6 May 1999 on budgetary discipline and improvement of the budgetary procedure (1), and in particular point 3 thereof, Having regard to Council Regulation (EC) No 2012/2002 of 11 November 2002 establishing the European Union Solidarity Fund (2), Having regard to the proposal from the Commission, Whereas: (1) The European Union has created a European Union Solidarity Fund (the Fund) to show solidarity with the population of regions struck by disasters. (2) The Interinstitutional Agreement of 7 November 2002 allows the mobilisation of the Fund within the annual ceiling of EUR 1 billion. (3) Regulation (EC) No 2012/2002 contains the provisions whereby the Fund may be mobilised. (4) Bulgaria, Romania and Austria submitted applications to mobilise the Fund, concerning five disasters caused by flooding, HAVE DECIDED AS FOLLOWS: Article 1 For the general budget of the European Union for the financial year 2006, the European Union Solidarity Fund shall be mobilised to provide the sum of EUR 106 357 627 in commitment and payment appropriations. Article 2 This Decision shall be published in the Official Journal of the European Union. Done at Brussels, 27 April 2006. For the European Parliament The President J. BORRELL FONTELLES For the Council The President H. WINKLER (1) OJ C 283, 20.11.2002, p. 1. (2) OJ L 311, 14.11.2002, p. 3.